FILED
                             NOT FOR PUBLICATION                               NOV 22 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KHAIRY AREF,                                      No. 09-56664

               Plaintiff - Appellant,             D.C. No. 5:06-cv-00023-VAP-
                                                  VBK
  v.

RODERICK Q. HICKMAN; et al.,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Khairy Aref appeals pro se from the district court’s judgment dismissing his

employment action for failure to comply with a prior court order to post a security

bond. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of

discretion, Montserrat Overseas Holdings, S.A. v. Larsen, 709 F.2d 22, 24 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1983) (per curiam). We affirm in part, vacate in part, and remand.

      The district court did not abuse its discretion in ordering Aref to post a

security bond after finding that he consumed unreasonable court and defendant

resources by filing numerous prolix and unnecessary documents. See Montserrat

Overseas Holdings, S.A., 709 F.2d at 24 (district court did not abuse its discretion

in ordering litigant to post security bond under local rules); C.D. Cal. R. 83-8.3

(district court may order a litigant to give security in such amount as it determines

to be appropriate based on a finding that the litigant “has abused the Court’s

process and is likely to continue such abuse, unless protective measures are

taken”); see also Aref v. Marder, 15 F.3d 1082 (9th Cir. 1994) (unpublished mem.)

(affirming district court order declaring Aref a vexatious litigant).

      However, it appears that the district court applied the wrong standard in

arriving at the $250,000 security amount – to deter Aref’s vexatious litigation

practices, rather than to “secure the payment of any costs, sanctions or other

amounts which may be awarded against a vexatious litigant.” C.D. Cal. R. 83-8.2.

We therefore remand for the limited purpose of the district court either explaining

how it arrived at the $250,000 security amount or reducing the amount as

appropriate.

      We do not consider Aref’s contentions not supported by argument. See


                                           2                                       09-56664
Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992).

      Aref’s remaining contentions are unpersuasive.

      We deny Aref’s request for judicial notice.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                         3                   09-56664